PER CURIAM.
Nancy Carol Roberts appealed the trial court’s summary judgment dismissing her claims for personal injuries and for the wrongful death of her husband. We assigned the case to the Court of Appeals, which reversed and remanded. Roberts v. Transportation Department, 121 Idaho 727, 827 P.2d 1178 (Ct.App.1991). The De-' partment of Transportation requested review of the decision of the Court of Appeals, which we granted.
We have reviewed and considered the briefs, the record, the transcript, and the opinion of the Court of Appeals. We have also listened to and considered the oral arguments presented to us. Based on this review and consideration, we concur with the decision of the Court of Appeals.
We award costs, but not attorney fees, to appellant on review.